Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 1.1 EXECUTION COPY National Fuel Gas Company $300,000,000 6.50% Notes due 2018 REGISTRATION RIGHTS AGREEMENT April 11, 2008 Banc of America Securities LLC BNY Capital Markets, Inc. J.P. Morgan Securities Inc. Registration Rights Agreement THIS REGISTRATION RIGHTS AGREEMENT (this  Agreement ) is made and entered into on April 11, 2008 between National Fuel Gas Company, a New Jersey corporation (the  Company ), and the Initial Purchasers (as defined below). This Agreement is made pursuant to the Purchase Agreement dated April 8, 2008 (the  Purchase Agreement ), by and among the Company, as issuer of $300,000,000 aggregate principal amount of 6.50% Notes due 2018 (the  Notes ), and the Initial Purchasers, which provides for, among other things, the sale by the Company to the Initial Purchasers of the aggregate principal amount of Notes specified therein. In order to induce the Initial Purchasers to enter into the Purchase Agreement, the Company has agreed to provide to the Initial Purchasers and their direct and indirect transferees the registration rights set forth in this Agreement. The execution and delivery of this Agreement is a condition to the closing under the Purchase Agreement. In consideration of the foregoing, the parties hereto agree as follows: Section 1. Definitions. As used in this Agreement, the following capitalized defined terms shall have the following meanings:  Additional Interest  shall have the meaning set forth in Section 2(e)(i) hereof.  Advice  shall have the meaning set forth in the last paragraph of Section 3 hereof.  Affiliate  shall have the meaning given to that term in Rule 405 under the Securities Act or any successor rule thereunder.  Agreement  shall have the meaning set forth in the preamble to this Agreement.  Applicable Period  shall have the meaning set forth in Section 3(u) hereof.  Auditing Standards  shall mean Statement on Auditing Standards No. 72, Letters for Underwriters and Certain Other Requesting Parties, issued by the American Institute of Certified Public Accountants or successor thereto.  Business Day  shall mean any day other than a Saturday, Sunday or other day on which banking institutions in The City of New York are authorized or required by law or executive order to remain closed or on which the corporate trust office of the Trustee is closed for business.  Closing Date  shall mean April 11, 2008, the initial date of delivery of the Notes from the Company to the Initial Purchasers.  Company  shall have the meaning set forth in the preamble to this Agreement and also includes the Companys successors and permitted assigns.  Depositary  shall mean The Depository Trust Company, or any other depositary appointed by the Company; provided, however , that such depositary must have an address in the Borough of Manhattan, The City of New York.  Effectiveness Period  shall have the meaning set forth in Section 2(b) hereof.  Exchange Act  shall mean the Securities Exchange Act of 1934, as amended from time to time.  Exchange Notes  shall mean the 6.50% Notes due 2018 issued by the Company under the Indenture containing terms identical in all material respects to the Notes (except that (i) interest thereon shall accrue from the last date on which interest was paid or duly provided for on the Notes or, if no such interest has been paid, from the date of their original issue, (ii) they will not contain terms with respect to transfer restrictions under the Securities Act, and (iii) except for Exchange Notes held by Participating Broker-Dealers, they will not provide for any Additional Interest thereon).  Exchange Offer  shall mean the offer by the Company to the Holders to exchange all of the Registrable Notes held by each such Holder for a like amount of Exchange Notes pursuant to Section 2(a) hereof.  Exchange Offer Registration  shall mean a registration under the Securities Act effected pursuant to Section 2(a) hereof.  Exchange Offer Registration Statement  shall mean an exchange offer registration statement on Form S-4 (or, if applicable, on another appropriate form), and all amendments and supplements to such registration statement, in each case including the Prospectus contained therein, all exhibits thereto and all documents incorporated by reference therein.  Exchange Period  shall have the meaning set forth in Section 2(a) hereof.  FINRA  shall mean the Financial Industry Regulatory Authority, Inc.  Holder  shall mean any Initial Purchaser, for so long as it owns any Registrable Notes, and each of its successors, assigns and direct and indirect transferees who become registered owners of Registrable Notes under the Indenture.  Indenture  shall mean an indenture, dated as of October 1, 1999, between the Company and The Bank of New York, as trustee, including an Officers Certificate establishing the terms of the Notes pursuant thereto, as the same may be amended or supplemented from time to time in accordance with the terms thereof.  Initial Purchasers  shall mean Banc of America Securities LLC, BNY Capital Markets, Inc., J.P. Morgan Securities Inc., HSBC Securities (USA) Inc., Mitsubishi UFJ Securities International plc, NatCity Investments, Inc. and PNC Capital Markets LLC.  Inspectors  shall have the meaning set forth in Section 3(p) hereof. 2  Majority Holders  shall mean the Holders of a majority of the aggregate principal amount of outstanding Notes or Exchange Notes, as the case may be.  Notes  shall have the meaning set forth in the preamble to this Agreement.  Participating Broker-Dealer  shall have the meaning set forth in Section 3(u) hereof.  Person  shall mean an individual, partnership, corporation, trust or unincorporated organization, limited liability company, or a government or agency or political subdivision thereof or other legal entity.  Prospectus  shall mean the prospectus included in a Registration Statement, including any preliminary prospectus, and any such prospectus as amended or supplemented by any prospectus supplement, including a prospectus supplement with respect to the terms of the offering of any portion of the Registrable Notes covered by a Shelf Registration Statement, and by all other amendments and supplements to a prospectus, including post-effective amendments, and in each case including all documents incorporated by reference therein.  Purchase Agreement  shall have the meaning set forth in the preamble to this Agreement.  Records  shall have the meaning set forth in Section 3(p) hereof.  Registrable Notes  shall mean the Notes, until the earliest to occur of (i) the date on which any Note has been exchanged by a Person other than a Participating Broker-Dealer for Exchange Notes in the Exchange Offer, (ii) following the exchange by a Participating Broker-Dealer in the Exchange Offer of any Note for one or more Exchange Notes, the date on which such Exchange Notes are sold to a purchaser in accordance with the Exchange Offer Registration Statement, (iii) the date on which any Note has been registered under the Securities Act and disposed of in accordance with a Shelf Registration Statement and (iv) the date on which any Note is eligible to be distributed to the public pursuant to Rule 144 under the Securities Act (or any successor provision thereof) without the satisfaction of any conditions except the applicable holding period set forth therein.  Registration Expenses  shall mean any and all expenses incident to performance of or compliance by the Company with this Agreement, including without limitation: (i) all SEC or FINRA registration and filing fees, including, if applicable, the fees and expenses of any qualified independent underwriter (and its counsel) that is required to be retained by any Holder of Registrable Notes in accordance with the rules and regulations of the FINRA, (ii) all fees and expenses incurred in connection with compliance with state securities or blue sky laws (including reasonable fees and disbursements of one counsel for all underwriters and Holders as a group in connection with blue sky qualification of any of the Exchange Notes or the Registrable Notes) and compliance with the rules of the FINRA, (iii) all expenses of any Persons in preparing or assisting in preparing, word processing, printing and distributing any Registration Statement, any Prospectus and any amendments or supplements thereto, and in preparing or assisting in preparing, printing and distributing any underwriting agreements, securities sale agreements and other documents relating to the performance of and compliance with this Agreement, (iv) all rating agency fees, (v) all reasonable fees and disbursements of counsel for 3 the Company and of the independent registered public accountants and independent engineer of the Company, including the expenses of any cold comfort or similar letters required by or incident to the performance of and compliance with this Agreement, (vi) all reasonable fees and expenses of the Trustee and its counsel and any exchange agent or custodian and (vii) all reasonable fees and expenses of any special experts retained by the Company in connection with any Registration Statement.  Registration Statement  shall mean any registration statement of the Company that covers any of the Exchange Notes or the Registrable Notes pursuant to the provisions of this Agreement, and all amendments and supplements to any such registration statement, including post-effective amendments, in each case including the Prospectus contained therein, all exhibits thereto and all documents incorporated by reference therein.  Rule 144 Period  shall mean the period of one year (or such shorter period as may hereafter be referred to in Rule 144 under the Securities Act (or similar successor rule) permitting Holders who are not Affiliates of the Company to resell Registrable Notes without any conditions) commencing on the Closing Date.  SEC  shall mean the Securities and Exchange Commission.  Securities Act  shall mean the Securities Act of 1933, as amended from time to time.  Shelf Registration  shall mean a registration effected pursuant to Section 2(b) hereof.  Shelf Registration Event  shall have the meaning set forth in Section 2(b) hereof.  Shelf Registration Event Date  shall have the meaning set forth in Section 2(b) hereof.  Shelf Registration Statement  shall mean a shelf registration statement of the Company pursuant to the provisions of Section 2(b) hereof that covers all of the Registrable Notes (except Registrable Notes that the Holders have elected not to include in such registration statement or the Holders of which have not complied with their obligations under the penultimate paragraph of Section 3 hereof or under the first paragraph of Section 2(b) hereof) on an appropriate form under Rule 415 under the Securities Act, or any similar rule that may be adopted by the SEC, and all amendments and supplements to such registration statement, including post-effective amendments, in each case including the Prospectus contained therein, all exhibits thereto and all documents incorporated by reference therein.  Trust Indenture Act  shall mean the Trust Indenture Act of 1939, as amended from time to time.  Trustee  shall mean the trustee under the Indenture. Section 2. Registration Under the Securities Act . (a) Exchange Offer. Except as set forth in Section 2(b) hereof, the Company shall, for the benefit of the Holders, at the Companys cost, (i) prepare and file with the SEC, no later than 230 calendar days after the Closing Date, the Exchange Offer Registration Statement 4 on an appropriate form under the Securities Act relating to the Exchange Offer, (ii) use its reasonable best efforts to cause the Exchange Offer Registration Statement to be declared effective under the Securities Act by the SEC as soon as practicable after the date on which the Registration Statement is required to be filed pursuant to clause (i) above, but in no event later than 275 calendar days after the Closing Date, (iii) provided the Exchange Offer Registration Statement has been declared effective under the Securities Act by the SEC, use its reasonable best efforts to keep the Exchange Offer Registration Statement effective until the completion of the Exchange Offer and (iv) provided the Exchange Offer Registration Statement has been declared effective under the Securities Act by the SEC, (A) commence the Exchange Offer and keep the Exchange Offer open for not less than 20 Business Days, or longer if required by applicable law, after the date on which the Exchange Offer Registration Statement was declared effective by the SEC (such period referred to herein as the  Exchange Period ), (B) use its reasonable best efforts to cause the Exchange Offer to be completed not later than 45 calendar days after the date on which the Exchange Offer Registration Statement was declared effective by the SEC and (C) at the termination thereof issue Exchange Notes in exchange for all Registrable Notes tendered prior thereto in the Exchange Offer. In connection with the Exchange Offer, the Company shall: (i) mail to each Holder a copy of the Prospectus forming part of the Exchange Offer Registration Statement, together with an appropriate letter of transmittal and related documents; (ii) use the services of the Depositary for the Exchange Offer with respect to Notes represented by a global certificate; (iii) permit Holders to withdraw tendered Registrable Notes at any time prior to the close of business, New York City time, on the last Business Day of the Exchange Period, by sending to the institution specified in the notice to Holders, a telegram, telex, facsimile transmission or letter setting forth the name of such Holder, the principal amount of Registrable Notes delivered for exchange, and a statement that such Holder is withdrawing its election to have such Registrable Notes exchanged; (iv) notify each Holder that any Registrable Note not tendered by such Holder in the Exchange Offer will remain outstanding and continue to accrue interest but will not retain any rights under this Agreement (except in the case of the Initial Purchasers and Participating Broker-Dealers as provided herein); and (v) otherwise comply in all material respects with all applicable laws and regulations relating to the Exchange Offer. As soon as practicable after the completion of the Exchange Offer, the Company shall: (i) accept for exchange all Registrable Notes or portions thereof duly tendered and not validly withdrawn pursuant to the Exchange Offer in accordance with the terms of the Exchange Offer Registration Statement and letter of transmittal; 5 (ii) deliver, or cause to be delivered, to the Trustee for cancellation all Registrable Notes or portions thereof so accepted for exchange by the Company; and (iii) issue, and cause the Trustee under the Indenture to promptly authenticate and deliver to each Holder, Exchange Notes equal in principal amount to the principal amount of the Notes as are surrendered by such Holder and accepted for exchange by the Company. Interest on each Exchange Note issued pursuant to the Exchange Offer will accrue from the last date on which interest was paid or duly provided for on the Note surrendered in exchange therefor or, if no interest has been paid on such Note, from the date of original issue of such Note. To the extent not prohibited by any judicial order, judgment, law, regulation or applicable interpretation of the staff of the SEC, the Company shall use its reasonable best efforts to complete the Exchange Offer as provided above, and shall comply with the applicable requirements of the Securities Act, the Exchange Act and other applicable laws and regulations in connection with the Exchange Offer. The Exchange Offer shall not be subject to any conditions other than the conditions referred to in clause (i) or (ii) of Section 2(b) hereof and those conditions that are customary in similar exchange offers, except as may be required by applicable law.
